Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149522                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 149522
                                                                    COA: 320581
                                                                    Montcalm CC: 2013-017407-FC
  BENJAMIN ROY WILKINS,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 2, 2014 order of
  the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Montcalm Circuit Court for consideration
  of the defendant’s issue regarding the assessment of court costs. In all other respects,
  leave to appeal is DENIED, because we are not persuaded that the remaining questions
  presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 26, 2016
           t0718
                                                                               Clerk